      Case 1:21-cr-00037-DLC Document 12 Filed 02/05/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 UNITED STATES OF AMERICA                :          21cr0037-02 (DLC)
                                         :
                -v-                      :                 ORDER
                                         :
 TYREKE GORDON,                          :
                          Defendant.     :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     A pretrial conference with the defendant is scheduled for

February 19, 2021 at 9 a.m.     Due to the COVID-19 pandemic, an

in-court proceeding may not be available to the defendant.            In

addition, due to the increase in demand for videoconference

proceedings, a videoconference proceeding may not be available

either.    A telephone conference may be available, however.

Accordingly, it is hereby

     ORDERED that defense counsel shall respond to the following

two questions by February 11, 2021:

          1) Does the defendant consent to have the initial
             pretrial conference through videoconference
             technology?

          2) If a videoconference proceeding is unavailable, does
             the defendant consent to have the initial pretrial
             conference at a telephone conference proceeding?
         Case 1:21-cr-00037-DLC Document 12 Filed 02/05/21 Page 2 of 2



     If the defendant consents to either option, please complete

and submit the written consent form attached to this Order if it

is feasible to do so.

Dated:      New York, New York
            February 5, 2021



                                             DENISE COTE
                                    United States District Judge




                                       2
